Citation Nr: 1243227	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  04-16 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1970 to June 1971.  He died in December 1998.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and Board's remand.  

On September 8, 2005, the Veteran presented testimony at a hearing conducted by use of video conferencing equipment at the Muskogee RO before Frank Flowers, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  On September 22, 2009, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Muskogee RO before Kathleen K. Gallagher, a VLJ sitting in Washington, D.C.  The transcripts of both hearings are associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2011, the Board requested a VA advisory medical opinion with respect to the issues on appeal.  Following this request, the case of Arneson v. Shinseki, 24 Vet. App. 379 (2011), was decided in April 2011 by the United States Court of Appeals for Veterans Claims (Court).  The Court held that the pertinent statutes and implementing regulation regarding Board hearings entitle a claimant to an opportunity for a hearing before all the Board members who will ultimately decide his appeal, and that if the claimant's appeal is assigned to a Board panel in a piecemeal fashion, that claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  

In this case, as noted above, the appellant has had two hearings before different Veterans Law Judges, which requires that the matter be decided by a three member panel of Veterans Law Judges.  In accordance with Arneson, id., VA sent the appellant a letter in February 2012 informing her of the opportunity to have a hearing before a third member of the decision panel.  The appellant responded in February 2012 that she waived her right to a hearing.  However, in a subsequent March 2012 response, the appellant's representative requested that a video conference hearing be scheduled at the RO before a Veterans Law Judge of the Board.  In light of the Court's holding in Arneson, and because the RO schedules videoconference hearings, a remand of this matter to the RO for the requested hearing is warranted.  See 38 C.F.R. §§ 20.700, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before a Veterans Law Judge at the RO.  The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012).  A copy of this notification should be associated with the claims file.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



	                         __________________________________________
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


